DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least two clamps for clamping and fixing the wheel hub in claim 1 (line 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “at least two clamps for clamping and fixing the wheel hub “ in Claim 1 (line 12)  as set forth in the Section of Claim interpretation above has been interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, there is no clear description in the specification or the drawing to clearly describe what structures of the clamps are. In paragraph 18, it describes “In a preferred embodiment, the clamp seat is provided with exactly two clamps, namely a first clamp and a second clamp, which are mounted on the upper surface of the clamp seat one front and one rear along the conveying direction of the wheel hub”. However, it is not clear what these two clamps are. In the drawings, numerals 3 and 9 have been given to the first clamp and the second 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the connecting plate“ (lines 4-5).  There is insufficient antecedent basis for this limitation in the claim. (Note the connecting plate first appeared in claim 4). For the purpose of examination, the examiner has interpreted claim 8 is dependent on claim 4, not claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prust et al. in view of Gao (CN 108994362).
Regarding claim 1, Prust discloses a wheel hub special drilling device 1, comprising: a main shaft transmission device, which has a transmission mechanism base 2 and a transmission mechanism mounted on the transmission mechanism base, wherein the transmission mechanism comprises an X-axis (second axis 8, Fig. 1) transmission mechanism, a Y-axis (first axis 4) transmission mechanism and a Z-axis (third axis 10), transmission mechanism which are used for respectively moving a main shaft in three vertical axial directions (col. 5 line 63 – col. 6 line 7); a main shaft 22, which is mounted on the vertical Z-axis transmission mechanism 9; a drilling tool 24 (col. 6 line 47-51), which is mounted on the main shaft and is rotationally driven by the main shaft; and a clamp device 30 (a workpiece holding unit, col. 7 lines 14-63, col. 8 line 48 – col. 9 line 24, Figs. 2-6), which is used for clamping and fixing a wheel hub 20 to be processed.
Prust does not disclose “the clamp device has a clamping seat and at least two clamps, the at least two clamps are arranged on the clamp seat side by side along the conveying direction of the wheel hub; and a first driving device, which drives the clamp 
Gao discloses an automatic processing device for a hexagonal wrench comprising a workbench 1, a workpiece positioning device 2 on the top of the workbench, a conveying device 3 arrange on the top of the workbench 1, and a processing device 4 arranged on the top of the workbench (p.3 last paragraph, translation, Fig. 1). The positioning device (equivalent to the clamping device) has two workpiece locating components 2b (clamps) arranged on a slide assembly 2a (equivalent to a clamp seat). The sliding shoe 2d of the slide assembly can be slid on the conveying assembly 3a located on the top of the workbench 1. (Figs.5-9, p.4 last two paragraphs, translation) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp device of Prust to have “a clamping seat (having tow slide assemblies), and at least two clamps arranged on the clamp seat between the clamps and the workpiece table 11, the two clamps are arranged on the clamp seat side by side along the conveying direction of the wheel hub (workpiece), and a first driving device (a conveying belt) to drive the clamp seat together with the two clamps to move and switch between a machining position and a clamping position of the clamp device.” as taught by Gao to reduce cycle time for drilling the wheel hubs (after machining a first workpiece, the drilling device can continue to drill a second workpiece without waiting for the first workpiece to be unloaded and a second workpiece to be loaded and clamped.)
Regarding claim 2, Prust in view of Gao discloses the wheel hub special drilling device further comprises a positioning device for the clamp seat, the positioning device comprises at least two pin holes arranged in the clamp seat 2a (Fig. 8, p. 5 second paragraph, Gao), and at least one positioning pin 2k (cylinder, Figs. 6 and 8) inserted into the at least two pin holes, wherein the at least one positioning pin positions the at least two clamps in the machining positions of the clamp device respectively.
Regarding claim 3, Prust in view of Gao discloses the clamp device further comprises a clamp base (the table 11, Fig. 1, col. 6 lines 8-11, col. 7 lines 56-63, Prust) wherein: a guiding rail  3c (after modified by Gao, Figs. 1 and 11, Gao, p. 5 third paragraph) is provided on the clamp base, and the clamp seat is mounted on the guiding rail; and the first driving device 3b (a conveyer belt) is used for driving the clamp seat, wherein the first driving device is connected with the clamp seat and thus is capable of driving the clamp seat to reciprocate along the guiding rail on the clamp base.
Regarding claim 5, Prust in view of Gao discloses the transmission mechanism base 2 is a part of the frame 2 of the drilling device. (Fig. 1, Prust, col. 5 lines 8-11)
Regarding claim 6, Prust in view of Gao discloses the clamp seat is provided with a first clamp and a second clamp, which are mounted on the upper surface of the clamp seat one front and one rear along the conveying direction of the wheel hub, and the clamp seat is provided with a first pin hole and a second pin hole respectively corresponding to the first clamp and the second clamp, wherein the first pin hole is used for positioning the first clamp in a machining position, and the second pin hole is used 
Regarding claim 7, Prust in view of Gao is silent if “the stroke of the first driving device has a maximum and a minimum limit position which exactly respectively ensure the position alignment of the first pin hole and the second pin hole in the clamp seat with the at least one positioning pin.” However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the stroke of the conveyor belt 3b to have a maximum and a minimum limit position to exactly match the position of the first pin and the second pin hole with the positioning pin 2k to ensure the clamp seat and thus the workpiece is locked at the exact position for machining.
Regarding claim 9, Prust in view of Gao discloses the Y-axis transmission mechanism 3 is mounted on the transmission mechanism base 2 through the guiding rail 5, the X-axis transmission mechanism is mounted on the Y-axis transmission mechanism through the guiding rail 7. (col. 5 line 65 – col. 6 line 7, Fig. 1, Prust).
Prust in view of Gao is silent if the Z-axis transmission mechanism is mounted on the X-axis transmission mechanism through the guiding rail. However, Prust has already taught both the X-axis and the Y-axis transmission mechanisms are supported via the guiding rails. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Z-axis transmission mechanism of Prust to be mounted on the X-axis transmission mechanism through guiding rails to provide a consistent and simply design for transmitting the Z-axis motion of the spindle.
Regarding claim 10, Prust in view of Gao does not discloses the stroke of the Y-axis, the X-axis and the Z-axis is 600 mm to 700 mm. However, one having ordinary skill in the art would have recognized the range of the strokes in each axis is dependent on the size of the workpieces and the locations of the workpieces needed to be machined. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strokes of the transmission mechanism each to have the recited range to provide an optimal machining range and a size of the drilling device to machine the desired workpieces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722